Citation Nr: 1700845	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  09-13 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression / depressive disorder, not otherwise specified.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from December 1964 to September 1968, with service in the Republic of Vietnam from October 1967 to September 1968.  The Veteran's citations and awards include the Vietnam Service Medal with 4 Bronze Service Stars, the Republic of Vietnam Campaign Medal with Device, and the Republic of Vietnam Gallantry Cross with Palm Unit Citation Badge.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran's acquired psychiatric disorder claim was remanded by the Board for further development in July 2012.  Thereafter, in August 2015 the Board denied the claim.  The Veteran appealed the determination to the Court of Appeals for Veterans' Claims (Court).  The parties subsequently agreed to a Joint Motion for Remand (JMR) and in an April 2016 Order the Court vacated the August 2015 Board decision with respect to the above-listed issue and returned the case to the Board.

An October 2016 private Psychological Evaluation submitted by the Veteran, and discussed in greater detail below, specifically indicated that the Veteran's diagnosed PTSD and depression "have precluded his ability to secure and maintain consistent substantially gainful employment from at least June of 2008 to the present."  The Board concludes that this statement raises the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  The RO has not adjudicated such a claim; therefore, the Board has no jurisdiction over it.  It is hereby REFERRED to the RO for appropriate disposition.  38 C.F.R. § 19.9(b) (2016).  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether during the appellate time period the Veteran had current diagnoses of PTSD and depression that were the result of his active service.


CONCLUSION OF LAW

Entitlement to service connection for PTSD and depression is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2016).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1); see also 38 U.S.C.A. § 1154(b) (West 2014).  Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3).

In this case, VA previously has conceded that the Veteran participated in combat activities during his service in the Republic of Vietnam and the Board will proceed on that basis.  The main point of contention in this case, therefore, is whether the Veteran had a current diagnosis of PTSD.  The Board finds that he does. 

In that regard, the Board notes that VA treatment records from June 2008 and February 2009 included diagnoses of PTSD following evaluation.  In addition, an October 2016 private Psychological Evaluation listed diagnoses of PTSD and depression.  The private clinical psychologist provided an extensive discussion and rationale for the basis for concluding that the Veteran met the DSM-IV criteria for PTSD for the entirety of the appellate time period.  This opinion was based on review of the Veteran's claims file and interview of the Veteran.

The Board recognizes that an October 2012 VA examination report concluded that the Veteran did not meet the DSM-IV requirements for a diagnosis of PTSD and that the June 2008 diagnosis of PTSD was incorrect as it was based on an "unstructured interview" of the Veteran.    

The October 2016 private findings of a diagnosis of PTSD clearly were based on consideration of the DSM criteria.  In addition, there are multiple VA diagnoses of PTSD, although there is some question as to the accuracy of those diagnoses.  The Board acknowledges the October 2012 VA examination report findings that the Veteran did not meet the criteria for a diagnosis of PTSD, but the October 2016 Psychological Evaluation provided multiple bases for questioning that finding.  As such, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran had a diagnosis of PTSD related to his combat service at some point during the appellate time period.  Therefore, entitlement to service connection is warranted. 

In addition, the October 2016 Psychological Evaluation concluded that the Veteran's depressive disorder, styled as Depression, was related to the combat stressors experienced during service.  The rationale for this conclusion was the same as that for the diagnosed PTSD.  The April 2016 JMR found the October 2012 VA examination report inadequate as to the question of whether the combat stressors were the direct cause of his depressive disorder.  As such, the sole adequate medical evidence of record links the depressive disorder to service and provides a rationale for that opinion.  Therefore, the Board also finds that entitlement to service connection for a depressive disorder is warranted.


ORDER

Entitlement to service connection for PTSD and depression is granted.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


